DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

The terms “pure oxygen”, “dual oxy-fuel burner” and “combustion gas” are interpreted in light of the specification in particular at pages 13, 12 and 8.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-11 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hansen US Pat 8574475.

1. (Original) A method of making a mineral melt, the method comprising

See Hansen col. 1, line14

 providing a circulating combustion chamber in which suspended particulate materials and gas have a circulating movement which is a cyclone motion, the circulating combustion chamber comprising an upper zone, a lower zone and a base zone, 

See col. 5, lines 30-35, col. 1, lines 64-65 and figure 1 of Hansen.  Feature 2 corresponds to the upper zone, 3 is the lower zone and 4 is the base zone.   Applicant (at page 1, lines 8-14 of the instant specification) also indicates that the Hansen furnace is a cyclone furnace. 

injecting primary particulate fuel and particulate mineral material and primary combustion gas into the upper zone of the circulating combustion chamber, thereby at least partially combusting the primary particulate fuel and thereby melting the particulate mineral material to form a mineral melt and generating exhaust gases,

See col. 11, lines 56-62 and col. 6, lines 1-3 and 29-36.  

 injecting into the lower zone of the circulating combustion chamber, together through at least one first burner, an amount of secondary combustion gas and an amount of gaseous fuel and an amount of secondary particulate fuel, wherein the secondary combustion gas and gaseous fuel and secondary particulate fuel are injected together via each first burner, thereby at least partially combusting the secondary particulate fuel, at least partially combustion the  gaseous fuel, and generating a flame having a burning direction.

See col. 11, lines 64-67 and col. 7, lines 11-17.   Hansen’s burner 9 is the claimed ‘first burner”.  It is inherent that the flame has at least one burning direction.  

 wherein the amount of secondary combustion gas injected via each first burner is insufficient for stoichiometric combustion of the total amount of gaseous fuel and secondary particulate fuel injected via that first burner, and

See col. 8, lines 17-20.


injecting tertiary combustion gas into the lower zone of the circulating combustion chamber, through at least one tertiary combustion gas injector, whereby the tertiary combustion gas enables completion of the combustion of the gaseous fuel and the secondary particulate fuel, and whereby the tertiary combustion gas is injected into the circulating combustion chamber at a direction that sustains the circulating movement,

See the sentence bridging cols. 11-12: the ‘further secondary gas” is the claimed ‘tertiary combustion gas’ and inlet 10 is the gas injector.  The paragraph spanning col. 6-7 discloses the secondary combustion gas (i.e. the currently claimed ‘tertiary combustion gas’ sustains the circulating movement.  It is inherent that the injection is at a direction. 

wherein there is provided a tertiary combustion gas injector associated with each first burner,
	
Figure 1 of Hansen shows only one tertiary combustion gas injector 10 and only one first burner 9.  
 
wherein each tertiary gas injector is positioned, relative to its associated first burner, downstream of the first burner, thereby directing tertiary combustion gas into the flame in the burning direction of the flame, whereby downstream defines a location in the direction of circulating movement in the combustion chamber,
See the paragraph bridging cols. 6-7 and the paragraph bridging cols. 7-8.  Col. 7, line 64 discloses the secondary combustion gas forms a flame (with the fuel).  It is inherent that the gas is directed into the flame (that it creates) because it is a necessary component of the flame.  See also the arguments section (below).  One can consider the injector as being ‘downstream of the first burner’ because it would downstream of a portion of the flame.  

separating the mineral melt from the hot exhaust gases so that the hot exhaust gases pass through an outlet in the circulating combustion chamber and the mineral melt collects in the base zone.

As indicated in the paragraph bridging col. 11-12: 8 is the outlet where the gases pass through and 7 is the collected melt.

Claim 2: See col. 4, lines 1-3 of Hansen
Claims 3, 18 and 19 are anticipated by col. 7, lines 44-54.
Claim 4 is anticipated by col. 7, lines 45-50.
Claim 5: See col. 7, lines 53-54.

Claims 8-10 are anticipated by col. 7, lines 11-16.


Claim 11: See col. 10, lines 1-5 which recites a range of 150 microns breadth (from 50-200 microns).  That is 90% of the particles are “of [a] have size [range of] at least 100 microns”.
Claim 20: see col. 7, lines 11-24 and the sentence bridging cols. 7-8.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 12-15, 1-5, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US Pat 8574475.
Claim 6:  Hansen does not disclose that injector 10 is a lance or a burner.   It would have been obvious for the injector 10 to comprise a straight pipe or straight conduit (i.e. lance-shaped) because such shapes/pipes are conventional shapes for carrying gases and because there is no reason to alter the shape.  
From MPEP 2144.04  

B. Changes in Shape
In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the
configuration of the claimed disposable plastic nursing container was a matter of choice
which a person of ordinary skill in the art would have found obvious absent persuasive
evidence that the particular configuration of the claimed container was significant.).



Claim 12: Hansen does not teach the range.  However,  Hansen discloses that the secondary fuel can have as low as 10% by energy particulate fuel (col. 7, lines 13-16) or and as much as 90% particulate fuel.  And col. 8 , lines 21-23 teaches having “0.5 times the amount of oxygen” for complete combustion of the secondary fuel.  Thus at 50% particulate fuel (i.e. the center point of the 10-90% range of particulate fuel) the “0.5 times the amount of oxygen” would be substantially the same amount (i.e. 100%)  needed to combust all of the gaseous fuel.   It would have been obvious to use 50% particulate fuel for the secondary fuel because it is in the center of the indicated range (10-90%) and because one would understand that outside the 10-90% range are likely unsuitable amounts, and thus it becomes unclear if 10% and 90% and values nearby are borderline-suitable. 
In the alternative: Col. 8, lines 8-10 and 14-16 teaches changing the amount of secondary combustion can be changed “so that the melt temperature can be change as desired” or “depending on the circumstances”.   It would have been obvious to perform routine experimentation to determine suitable amounts of combustion gas depending upon the circumstances and the optimal temperature of the melt for forming a fibers of a particular diameter or other characteristic.
 As indicated in the MPEP at 2144.05

II. OPTIMIZATION OF RANGES
A. Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. "[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955) 


Examiner sees no evidence showing criticality of the amount of secondary combustion gas.  Although the specification refers to efficiency and flame stability Examiner sees nothing showing that the claimed amount is critical to either of these advantages. 

Section 2144.05 of the MPEP also states: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior
art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990) 



	Claim 13 would have been obvious for the same reasons claim 12 would. 
Claims 14-15: As indicated for claim 12 above, it would have been obvious to have a 50/50 mix of particulate and gaseous fuel, and also have the burner 90 providing all of the oxygen for the gaseous fuel thus making it obvious to have the injector 10 supply the oxygen needed to combust the remaining fuel (which is solid).  It is noted that variations would have been obvious.  Such as having 52% gaseous fuel and 48% solid fuel,  with the burner supplying 50% of the oxygen.  Thus the injector 10 would supply 50% of the total oxygen, thus 
providing 50/48 = 102% of the oxygen needed for combustion of the solid fuel. 
	Claims 1-5, 8-11 and 18-20 are also included here because one might consider that Hansen does not anticipate the ‘directing’ (i.e. claim 1, line 30).  The paragraph bridging cols. 6-7 of Hansen teaches introducing secondary gas and fuel with the same directional momentum of the other gases/particulates.  It would have been obvious to use  burner 9 and injector 10 (Hansen figure 1) with a tangential orientation so as to help sustain the swirling motion as suggested by Hansen.  
	 

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
It is argued that the claims require a dual oxy-fuel burner with separate inlets for each of the two fuels and the combustion gas but that Hansen does not disclose this feature.  This is not persuasive because the claims do not require such a burner.  Whereas claim 20 does refer to a ‘dual oxy-fuel burner’ there is no requirement that separate inlets are required.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is also argued that col. 7, lines 36-40 of Hansen would inform one  of ordinary skill that gas may be supplied through a separate burner.  This is not persuasive because Hansen anticipates the claimed injecting step even if the embodiment of lines 36-40.  A proper rejection does not require that all embodiments disclosed in a reference need anticipate the claimed invention.  Furthermore, the embodiment of lines 36-40 does not mention a ‘separate’ burner. 
It is argued that Hansen does disclose separate inlets for each of the secondary combustion gas, gaseous fuel and secondary particulate fuel.  This is not persuasive because separate inlets are not required by the claims. 

It is argued that  Hansen’s oxygen inlet 10 is no equivalent  to having a tertiary combustion gas injector associated with the burner (9). This is not persuasive because it is merely a conclusion, there is no explanation why one might consider them to be not associated with each other.   Examiner notes all of the furnace elements are associated with each other because they are all parts of the same apparatus. 
It is argued Examiner acknowledges that Hansen fails to disclose directing tertiary combustion gas into the flame.   This is incorrect.   Hansen has implicit disclosure of the directing; explicit disclosure of directing is not required for anticipation.  
It is argued that Hansen shows an arrangement where the combustion gas is not injected specifically into the flame.  There is no supporting rationale for this conclusion.  If the oxygen is injected below the Hansen flame as asserted by Applicant then the oxygen would be wasted.  The oxygen is for combustion.  Combustion occurs in the flame.   More importantly the claims do not require injecting  oxygen into the flame.  Nor is such an injection suggested because an injector placed in the flame would undergo rapid erosion.  Applicant’s figure 2 indicates the oxygen is merely ‘directed’ into the flame as set forth in the claim. 
It is argued that Applicant’s surprising energy efficiencies could not have been reasonably expected from Hansen.  This is not persuasive because there is no apparent evidence tending to show that the efficiencies are truly surprising.  Also there is no indication as to what the efficiencies are.  For example it is unclear if the invention reduces energy use by 40% or 0.4%.  
It is argued that one could not expect the efficiencies from Hansen because Hansen does not detail burner and lance types. This is not persuasive the present claims also do not require a detailed burner or lance types. If it is the burner/lance types that lead to the efficiencies and the claims do not require the burner/lance types, then the claims do not require the efficiencies or surprising advantages.   One cannot rely on evidence of unexpected results if the claims are not directed to the features that provide the unexpected results. 
It is argued that a claim scope excludes the use of expensive fuels is an unreasonable interpretation.  This is not persuasive because the argument appears to be moot.  Applicant does not appear maintain the position that the claims are necessarily limited to low-cost methods.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741